Exhibit 10.2
 
Amendments to Stock Incentive Plan of 1996, 1998 Stock Incentive Plan for
Salaried Employees, Stock Incentive Plan of 2004, and 1996 Stock Option Plan for
Outside Directors



WHEREAS, the Company intends to enter into an Agreement of Merger and Plan of
Reorganization among the Company, MGPI Holdings, Inc. (“Holdings”) and MGPI
Merger Sub, Inc., pursuant to which the Company will merge with Merger Sub (the
“Merger”), the Company will become the surviving entity of the Merger and the
Company will become a wholly-owned subsidiary of Holdings;


WHEREAS, the Board of Directors intends that all Company employee incentive and
benefit plans presently in effect shall continue in effect following the Merger,
without any change in benefits, other than the substitution, where appropriate,
of Holdings common stock for Company common stock and Holdings as the sponsor or
obligor instead of the Company, other than as noted herein with respect to the
non-employee director’s restricted stock plan;
 
WHEREAS, management has recommended that, in connection with the Merger, the
Company and Holdings enter into an Assumption Agreement, pursuant to which
Holdings will agree to assume and perform obligations of the Company pursuant to
such compensation and incentive plans established and maintained by the Company
(the “Plans”) immediately prior to the effective time of the Merger as may be
appropriate;
 
WHEREAS, the Human Resources and Compensation Committee of the Board of
Directors of the Company has reviewed the Plans and recommends to the Board of
Directors that the Plans be amended, immediately prior to the consummation of
the Merger, as set forth in the resolutions below (the “Recommended
Amendments”); and
 
WHEREAS, the Board of Directors wishes to approve the Recommended Amendments.


NOW, THEREFORE, BE IT RESOLVED, that effective immediately prior to the
effective time of the Merger, Section 2 of each of the Stock Incentive Plan of
2004, the 1998 Stock Incentive Plan for Salaried Employees, the Stock Incentive
Plan of 1996 and Section 1 of the 1996 Stock Option Plan for Outside Directors
be amended by adding a new term “Merger”, as set forth below and by amending the
term “Company” to provide as set forth below:


““Company” means MGP Ingredients, Inc., a Kansas corporation, provided, that
immediately after the effective time of the Merger such term shall mean MGPI
Holdings, Inc., a Kansas corporation (it being contemplated that such company
will promptly change its name after the Merger to MGP Ingredients, Inc.).”


““Merger” means the merger of MGPI Merger Sub, Inc., a Kansas corporation and
wholly owned subsidiary of MGPI Holdings, Inc., with the Company, pursuant to an
Agreement of Merger and Plan of Reorganization among the Company, MGPI Merger
Sub, Inc. and MGPI Holdings, Inc.”;
 
FURTHER RESOLVED, that effective immediately prior to the effective time of the
Merger, the Non Employee Directors’ Restricted Stock Plan shall be amended and
restated in the form presented to this meeting, and the Secretary is directed to
file a copy of such plan as amended and restated with records of this meeting;
 
 
 

--------------------------------------------------------------------------------

 
FURTHER RESOLVED,  that the reference to SEC Rule 10b-18(a)(6) in Section 5 of
the Company’s Employee Stock Purchase Plan is amended to refer to SEC Rule
10b-18(a)(4);


FURTHER RESOLVED, that effective immediately prior to the effective time of the
Merger, the words “MGP Ingredients, Inc.” in section 5 of the Employee Stock
Purchase Plan shall be amended to read “the Company” and the preamble to the
Company’s Employee Stock Purchase Plan is amended to read in its entirety as
follows:


“The Employee Stock Purchase Plan (the “Plan”) of the Company and its
Subsidiaries is designed to enable all full-time employees of the Company and
its subsidiaries to acquire common stock of the Company (“Common Stock”) through
payroll deductions and dividend accumulations.  Its purpose is to promote work
and employment incentives by helping employees build a stake in the Company.


“Company” means MGP Ingredients, Inc., a Kansas corporation, provided, that
immediately after the effective time of the Merger, as defined herein, the term
“Company” shall mean MGPI Holdings, Inc., a Kansas corporation (it being
contemplated that such company will promptly change its name after the Merger to
MGP Ingredients, Inc.).  The term “Merger” means the merger of MGPI Merger Sub,
Inc., a Kansas corporation and wholly owned subsidiary of MGPI Holdings, Inc.,
with the Company, pursuant to an Agreement of Merger and Plan of Reorganization
among the Company, MGPI Merger Sub, Inc. and MGPI Holdings, Inc.


A Company “Subsidiary” means each corporation or limited liability company at
least 50% of the voting stock or membership interests of which is held directly
or indirectly by the Company.


“Employer”, as used herein, shall be deemed to refer to the Company or to the
Subsidiary by which any participating employee is employed.


“Participant” means an eligible employee or Director who has enrolled in the
Plan in accordance with the provisions of Section 3.1.”;


FURTHER RESOLVED, that the officers of the Company are authorized and directed
to restate each of the foregoing plans, as so amended, and to file copies
thereof with records of this meeting;


FURTHER RESOLVED, that the Amendment to MGP Ingredients, Inc. Employee Stock
Ownership Plan and Trust Agreement in the form presented to this meeting,
pursuant to which MGPI Holdings, Inc. will become the Sponsoring Employer under
such Plan and Trust Agreement as of the effective time of the Merger be, and
hereby is, approved, and the President or any Vice President of the Company is
authorized to execute the same on behalf of the Company, and the Secretary is
directed to file a copy thereof with the records of this meeting; and
 
 
 

--------------------------------------------------------------------------------

 
FURTHER RESOVLED, that the officers of the Company are authorized and directed
to take all actions and do all other things deemed necessary by them to
implement the intent of the foregoing resolutions, including, without
limitation, filing any agreements, consents or other documents as may be
required by the Securities and Exchange Commission, any state securities
commission or any other governmental or regulatory body or agency.
 
 
 

--------------------------------------------------------------------------------

 